internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index no control no tam-129267-01 cc psi b8 director area small_business self-employed operating division taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer issue whether amounts attributable to the compaction equipment and top doors of refuse collection vehicles are includable in the tax_base for purposes of determining the tax imposed by sec_4051 of the internal_revenue_code on taxpayer’s sales of the vehicles conclusion the amounts attributable to the compaction equipment and top doors of refuse collection vehicles are includable in determining the tax_base of taxpayer’s vehicles for purposes of the tax imposed by sec_4051 facts taxpayer sold refuse collection vehicles vehicles during the relevant period that included the compaction equipment and top doors at issue a compaction blade assembly is used to compact solid_waste within the vehicle’s body to allow room for additional solid_waste to be loaded the top door functions primarily as a cover over the solid_waste the vehicles were subject_to federal excise_tax at the time of the sale taxpayer filed a claim_for_refund of the portion of the tax attributable to four items including the top door assembly of front door vehicles and the compaction equipment of front side and rear door vehicles the claim was denied by the internal_revenue_service irs law and analysis sec_4051 imposes on the first_retail_sale of certain enumerated articles including in each case the parts or accessories sold on or in connection therewith a tax equal to percent of the article’s sale price included among those articles are truck chassis and bodies the tax does not apply to truck chassis and bodies suitable for use with vehicles having a gross vehicle weight of big_number pounds or less prior to its repeal sec_4061 imposed a percent tax upon a manufacturer's sale of automobile truck chassis and bodies including in each case parts and accessories therefor sold on or in connection therewith or with the sale thereof under the highway revenue act of p l the manufacturers tax was replaced effective date by a percent retail tax imposed by sec_4051 on the first_retail_sale of an automobile truck chassis and body including in each case parts or accessories sold on or in connection therewith or with the sale thereof although the imposition of tax changed from manufacturers to retailers the underlying concepts and interpretations concerning amounts charged for machinery or equipment that is installed on a taxable chassis or body did not change in fact sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of provides that for purposes of the tax on heavy trucks and trailers at retail rules similar to those found in sec_48_4061_a_-1 and of the manufacturers and retailers excise_tax regulations shall apply sec_48_4061_a_-1 provides that equipment or machinery installed on a taxable chassis or body is considered to be an integral part of the taxable chassis or body if the machinery or equipment contributes toward the highway transportation function of the chassis or body therefore the amount of the sale price of a taxable chassis or body that is attributable to the machinery or equipment must be included in the tax_base when computing the tax due on a manufacturer's or importer's sale or use of a taxable chassis or body examples of the type of machinery or equipment that contribute to the highway transportation function of a chassis or body are the following loading and unloading equipment towing winches and all other machinery or equipment contributing to either the maintenance or safety of the vehicle the preservation of cargo other than refrigeration units or the comfort or convenience of the driver of passengers sec_48_4061_a_-1 provides that amounts charged for machinery or equipment that is installed on a taxable chassis or body are not part of the taxable sale price of the chassis or body if a the machinery or equipment does not contribute toward the highway transportation function of the chassis or body and b the reasonableness of the charge for the machinery or equipment is supportable by adequate_records examples of such machinery or equipment are the following equipment designed to spread materials on the highway machinery or equipment used solely in the operation of mobile amusement rides television equipment mounted in a mobile television studio machine shop equipment mounted in a mobile machine shop and car crushing equipment mounted on the chassis of a mobile car crusher revrul_68_380 1968_2_cb_490 holds that collection tanks of certain refuse trucks are truck bodies subject_to the manufacturers excise_tax imposed by sec_4061 the hydraulic compactors and the hydraulic drum-dumps attached thereto contribute to the loading function of the bodies thus adding to their utility they are therefore parts or accessories for the bodies and are includable in the tax_base of the bodies revrul_74_47 1974_1_cb_307 provides generally that power take-off systems and their components that are designed to be attached to or used in connection with taxable highway vehicles which add to the utility of the vehicles are taxable parts or accessories under sec_4061 under former sec_4061 tax was imposed on parts or accessories other than tires and inner tubes for any article enumerated in former sec_4061 the ruling states that a power take-off system adds to the utility of a vehicle if it is designed to perform a function relating to the transportation of persons or property over the highway including a function relating to the loading and unloading of the vehicle revrul_78_311 1978_2_cb_260 holds that certain components used in the cleaning operations of certain mobile washing vehicles do not contribute toward the transportation function of the vehicles these include the water heater cleaning and degreasing hose assemblies pressure pump and motor and miscellaneous fittings piping etc that are used only in the cleaning operations because those items do not contribute toward the highway transportation function of the chassis or body the amounts charged for those items are not part of the taxable sales_price of the vehicles provided the reasonableness of the charge for the equipment is supported by adequate_records revrul_79_192 1979_1_cb_340 concerns whether certain street sweeping vehicles and street sweeping mechanisms are subject_to the manufacturers excise_tax on truck chassis and bodies and truck parts or accessories under former sec_4061 an article contributes to the highway transportation or load-carrying function of a vehicle only if it contributes as much or more to the highway transportation function than to the nontransportation function in other words an item that contributes primarily to the nonhighway transportation function of the vehicle is not taxable the ruling holds that items of equipment that lift the sweepings into the vehicle once they have been gathered from the street by brooms are taxable as loading equipment for purposes of sec_4061 and sec_4061 because they do not contribute primarily to the nonhighway transportation function of the vehicle the vacuum equipment water hoses and certain other components of street sweeper vehicles are items that primarily perform the nontransportation function of street cleaning and are excludable from the tax_base revrul_95_40 1995_1_cb_195 holds that the sale of the truck chassis and bodies of vacuum loaders and sewer cleaners and the components of the vehicles that contribute to their highway transportation function are subject_to the retailers excise_tax under sec_4051 the sales of components of the vehicles that do not contribute to their highway transportation function are not subject_to the retailers excise_tax under sec_4051 the director contends that the amounts attributable to the compaction equipment and the top doors are includable in the tax_base because they contribute to the transportation function of the vehicles the irs primarily cites revrul_68_380 and revrul_74_47 in support of this position taxpayer argues that the compaction equipment and the top doors should be excluded from the tax_base because they are merely equipment on the vehicles that do not contribute to the transportation function of the taxable vehicles taxpayer cites various revenue rulings which provide generally that certain equipment can be excluded from the tax_base taxpayer also refers specifically to the example of the car crushing equipment mounted on the chassis of a mobile car crusher mentioned in sec_48_4061_a_-1 above and argues that revrul_68_380 is not controlling the distinction between articles that aid or augment the transportation function and are taxable and those items that are part of the load itself and are not taxable is set forth in sec_48_4061_a_-1 equipment or machinery installed on a taxable chassis or body is considered to be an integral part of the taxable chassis or body if the machinery or equipment contributes toward the highway transportation function of the vehicles the compaction equipment at issue is used to load the vehicle bodies a transportation function it also enables the vehicle to carry more than it would be able to carry without the compaction therefore it adds to the utility of the vehicle in transporting a load over the highways equipment or machinery that contributes to the preservation of cargo also contributes to the highway transportation function of a chassis or body a top door clearly contributes to the preservation of cargo the mobile car crusher referenced in sec_48_4061_a_-1 is not a cargo transporter it is mobile_machinery and the car crusher is the load that is being carried on the vehicle chassis in contrast the compactor equipment at issue contributes to the load carrying function of the taxable vehicle but is not itself the load being carried caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
